 


110 HR 4851 IH: Davis-Bacon Enforcement Act of 2007
U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4851 
IN THE HOUSE OF REPRESENTATIVES 
 
December 19, 2007 
Mr. Andrews introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To improve the enforcement of Davis-Bacon Act. 
 
 
1.Short titleThis Act may be cited as the Davis-Bacon Enforcement Act of 2007. 
2.Enforcement of certain prevailing wage provisionsSection 3146 of title 40, United States Code, is amended by adding at the end the following: Notwithstanding any other provision of law, any provision of Federal law that requires payment of prevailing wages as determined by the Secretary of Labor in accordance with this subchapter shall be construed to include the debarment provisions under section 3144(b)(2) of this title..   
3.Disclosure of information 
(a)General ruleSection 552(a) of title 5, United States Code, is amended by adding at the end the following: 
 
(7)The complete payroll records, including all information contained therein but excluding the Social Security numbers, established under a contract which is subject to subchapter IV of subtitle II of chapter 31 of title 40, United States Code, shall be made available, notwithstanding subsection (b)(6).. 
(b)ConstructionSection 552(a) of title 5, United States Code, shall not be construed to prevent or prohibit the disclosure required by section 552(a)(7) of title 5, United States Code, as added by the amendment made by subsection (a).  
 
